Citation Nr: 1757361	
Decision Date: 12/12/17    Archive Date: 12/20/17

DOCKET NO.  13-32 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for a psychiatric disability, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Ahmad, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1968 to November 1971.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana.  The Veteran testified before the undersigned at a July 2014 hearing.  A transcript of that hearing is of record.

The issue of entitlement to TDIU is REMANDED to the Agency of Original Jurisdiction.


FINDING OF FACT

Resolving reasonable doubt in favor of the Veteran, PTSD symptoms during the appeal period have resulted in occupational and social impairment with reduced reliability and productivity, but not with deficiencies in most areas.


CONCLUSION OF LAW

The criteria for a rating of 50 percent, but not higher, for PTSD were met during the appeal period.  38 U.S.C. §§ 1155, 5103, 5103A (201); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.130, Diagnostic Code 9411 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the claims file.  While the Board must provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on behalf of the Veteran.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence of record.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed. Timberlake v. Gober, 14 Vet. App. 122 (2000).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not given to each piece of evidence contained in the record.  Every item of evidence does not have the same probative value.  When the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist

VA has a duty to notify a Veteran of the information and evidence necessary to substantiate a claim for VA benefits.  38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017).  VA also has a duty to assist Veterans in the development of claims.  38 U.S.C. §§ 5103, 5103A (2012).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C. § 5103(a) (2012); 38 C.F.R. § 3.159(b) (2017); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will provide; and (3) that the claimant is expected to provide.  The notice should be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements apply to all five elements of a service connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between service and the disability; (4) degree of disability; and (5) effective date of the disability.  The notice should include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The notification requirements were met in correspondence to the Veteran dated in October 2009. 

VA has done everything reasonably possible to assist the Veteran with respect to the claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2017).  The service medical records have been associated with the claims file.  All identified and available treatment records have been secured, which includes VA examinations and VA and private health records.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  When VA provides an examination, that examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007). 

The Veteran has been provided with multiple VA examinations, most recently in July 2015.  The examiners reviewed the claims file and past medical history, and made appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Board concludes that the VA examination reports are adequate for the purpose of making a decision.  38 C.F.R. § 4.2 (2017); Barr v. Nicholson, 21 Vet. App. 303 (2007). 

The Board is satisfied that all relevant facts have been adequately developed to the extent possible and that no further assistance is required to comply with the duty to assist.  Further, in light of the medical examination conducted, and the further adjudicatory actions taken by the RO, the Board finds that there has been substantial compliance with the remand requests.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008); Dyment v. West, 13 Vet. App. 141 (1999).  Accordingly, the Board will proceed with a decision.



Increased Rating

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2017).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during service and the residual conditions in civil occupations.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.321(a), 4.1 (2017). 

The determination of whether an increased rating is warranted is based on review of the entire evidence of record and the application of all pertinent regulations. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017). 

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C. § 5107 (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Psychiatric disabilities are rated using the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130, General Rating Formula for Mental Disorders (2016).

A 30 percent rating is warranted for a mental disorder when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130 (2017).

A 50 percent rating is warranted for a mental disorder when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130 (2017).

A 70 percent rating is warranted for a mental disorder when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  38 C.F.R. § 4.130 (2017).

A 100 percent rating is warranted for a mental disorder when there is total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation or own name.  38 C.F.R. § 4.130 (2017).

The symptoms listed in the General Rating Formula are examples, not an exhaustive list, and it is not required to find the presence of all, most, or even some of the enumerated symptoms.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). When determining the appropriate rating to be assigned for a service-connected mental disorder, the focus is on how the frequency, severity, and duration of the symptoms affect the Veteran's occupational and social impairment, rather than on the presence or absence of particular symptoms listed in the schedular criteria.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013). 

Relevant to a rating of the level of impairment caused by mental disorders is the score on a Veteran's Global Assessment of Functioning (GAF) Scale.  That scale is found in the American Psychiatric Associations' Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV) and indicates the examiner's opinion on the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  The assigned GAF scores increase or decrease as the Veteran's level of psychiatric impairment improves or declines.  A GAF score of 61 to 70 indicates some mild symptoms, or some difficulty in social, occupational, or school functioning.  In such cases, however, the Veteran is generally functioning pretty well, with some meaningful interpersonal relationships.  A GAF score of 51 to 60 indicates moderate symptoms, or moderate difficulty in social, occupational, or school functioning.  Richard v. Brown, 9 Vet. App. 266 (1996).

The nomenclature in DSM IV has been specifically adopted by VA in the rating of mental disorders.  38 C.F.R. § 4.125, 4.130 (2017).  While important in assessing the level of impairment caused by psychiatric illness, the GAF score is not dispositive of the level of impairment cause by such illness.  Rather, it is considered in light of all of the evidence of record.  Brambley v. Principi, 17 Vet. App. 20 (2003); Bowling v. Principi, 15 Vet. App. 1 (2001).

Effective March 19, 2015, VA revised the Schedule for Rating Disabilities with respect to the rating criteria for mental disorders.  The revisions replaced references in earlier editions of the DSM with revisions in the recently updated Fifth Edition (DSM-5).  Those revisions apply to all applications for benefits that are received by VA or that are pending before the agency of original jurisdiction (AOJ) on or after August 4, 2014.  Because this case was certified to the Board prior to August 4, 2014, the revised regulations do not apply.

The Veteran contends that the disability ratings assigned for PTSD do not accurately compensate the severity of experienced PTSD symptoms.  The present claim for an increased rating arises from service connection for a psychiatric disability that was originally granted in a November 2010 rating decision.  

In December 2009 Social Security medical records, the Veteran reported that he had difficulty with falling and staying asleep, memory, completing tasks, concentrating, understanding, following instructions, and getting along with others.  The Veteran reported that he did not spend time with others, and that he did not associate with family or friends.  The Veteran reported that he bathed once a week, and needed reminders from his wife to do so.  The Veteran also needed reminders from his wife to take medication.  The Veteran listed several interests, including hunting, camping, car repair, and gold panning, but stated that he no longer did those activities.  The Veteran's wife reported that the Veteran could not take care of himself, and had difficulty remembering to do things, completing tasks, concentrating, following instructions, and understanding.  The Veteran's wife also reported that the Veteran no longer spent time around other people, and did not get along with family or friends due to anxiety and lack of patience.  The Veteran's wife stated that the Veteran had no energy, and no longer cared about things.

In a January 2010 VA therapy note, the Veteran reported symptoms including disrupted sleep, decreased appetite, weight loss, decreased libido, irritability, feelings of hopelessness, decreased concentration, low energy, and social isolation.  On examination the Veteran's mood was depressed, and his affect was flat and blunted.  The Veteran was alert and oriented to person, place, and time.  Thought processes, thought content, intellectual functioning, and memory were all within normal limits.  The examiner diagnosed depression, not otherwise specified, with a note to rule out PTSD.  The examiner assigned a GAF of 50.  

At a May 2010 PTSD assessment conducted at VA, the examiner noted that the Veteran exhibited symptoms of persistent avoidance of stimuli associated with the trauma, including markedly diminished interest or participation in significant activities, isolative behavior, feelings of detachment from others, a sense of foreshortened future, and emotional numbing, and  persistent symptoms of increased arousal, including trouble falling or staying asleep, irritability or outbursts of anger, and difficulty concentrating.  The examiner noted a long history of arousal symptoms interfering with employment, specifically difficulty with coworkers and supervisors, and leading to the Veteran's first divorce.  The examiner also noted that he Veteran had no friends.  The examiner diagnosed PTSD and assigned a GAF ranging from 50 to 54.  The examiner opined that the symptoms of PTSD caused reduced reliability and productivity due to PTSD signs and symptoms.

At a June 2010 VA examination, the Veteran reported symptoms including sleep disturbances, nightmares, waking up in a panic, intrusive and distressing recollections of trauma, social isolation, hypervigilance, and exaggerated startle response.  The Veteran reported difficulty getting along with coworkers and supervisors when he last worked.  He reported at his most recent job, he also began to get anxious, uneasy, and irritable having to work around other people and eventually quit.  The Veteran stated that he used to enjoy hunting and panning for gold, but no longer did those activities.  The Veteran had lost friends over the years due to his irritability, and stated he was also estranged from his children.  On examination, the Veteran's grooming and hygiene were good.  Speech was clear, with normal pace and volume.  The Veteran's affect was normal, and pleasant.  The examiner noted that memory, concentration, and intellectual functional appeared within normal limits.  There was no evidence of delusions, hallucinations or other thought disorder.  The Veteran had occasional thoughts of suicide, but no plan or intention on acting on the thoughts.  The examiner diagnosed PTSD, and an adjustment order with depression and anxiety secondary to health issues.  The examiner assigned a GAF of 52, and opined that the symptoms of PTSD caused occasional decreases in work efficiency or intermittent periods of inability to perform occupational tasks.  The examiner noted that the Veteran appeared stoic and perhaps underreported his symptoms.  

VA Therapy notes from 2010 through 2011 show consistent reports of depressed mood, dreams or nightmares, irritability, angry outbursts, isolation, hypervigilance, poor concentration, lack of motivation and fatigue.  At some points within this period, the Veteran admitted fleeting thoughts of suicide when he felt down, but denied any plans or intent to commit suicide.  GAF scores ranged from 50 to 56 during this period.  Records indicate the Veteran stopped attending psychotherapy at the end of 2011.  2011 VA medical records indicate the Veteran continued to see his primary care physician for medication for his psychiatric disabilities.  These records show the Veteran continued to report sleep impairment, nightmares, anxiety, and irritability.  The Veteran's doctor assigned GAF scores ranging from 58 to 62 during the end of 2010 through 2011.

At a November 2011 VA examination, the examiner noted diagnoses of PTSD and adjustment disorder with depressed mood.  The examiner did not review the entire claims file.  The Veteran reported symptoms including depressed mood, anxiety, disturbances of motivation and mood, and difficulty adapting to stressful circumstances.  The examiner noted PTSD symptoms present, such as recurrent and distressing recollections and dreams of trauma, avoidance of activities, places, and people that arouse recollections of trauma; a sense of foreshortened future; hypervigilance; and exaggerated startle response.  The Veteran reported that he was married for 23 years, and that his marriage was good.  He also reported that he was somewhat socially secluded.  The examiner stated that the Veteran's psychiatric symptoms appeared to be relatively unchanged since the last VA examination.  The examiner opined that the Veteran's had occupational and social impairment due to mild or transient symptoms which decreased work efficiency and ability to perform occupational tasks only during periods of significant stress.  

At a March 2013 VA examination, the Veteran reported symptoms, including depressed mood, anxiety, and chronic sleep impairment.  The examiner noted PTSD symptoms of re-experiencing the trauma, including recurrent and distressing recollections and dreams of the event; symptoms of persistent avoidance, including efforts to avoid thoughts, feelings, and conversations associated with the trauma; efforts to avoid activities, places, and people that arouse recollections of trauma; and a sense of foreshortened future; and symptoms of increased arousal, including hypervigilance, exaggerated startle response, and difficulty falling and staying asleep.  The Veteran reported that he was married for 25 years, and that the marriage was stable with no issues.  The Veteran reported he had no friends, but interacted with his brother on a weekly basis.  The examiner noted that the Veteran did not demonstrate any unusual behavior or mannerisms that would impact social functioning.  The examiner diagnosed PTSD, and assigned a GAF of 55.  The examiner opined that the Veteran had occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  

In May 2013VA medical records, the Veteran reported his energy levels were not good.  He also reported that he was always anxious, and was uncomfortable around people.  The Veteran continued to refuse psychotherapy.  His doctor assigned a GAF of 54.

At a July 2015 VA examination, the Veteran reported symptoms including depressed mood, anxiety, suspiciousness, and chronic sleep impairment.  The examiner noted PTSD symptoms including intrusions in the form of unwanted memories of stressors, cognitive alterations in the form of negative feelings, social withdrawal, and activity reduction; hyperarousal in the form of irritability issues, sleep impairment, and hypervigilance; and avoidance of thoughts, conversations, and places associated with stressors.  The Veteran reported that he was married for 28 years, and had a strained relationship with his children.  The Veteran identified no leisure activities, and reported that he was no longer able to maintain friendships.  On examination, the Veteran was alert and oriented to person, place, and time.  The Veteran's attitude was cooperative.  Speech, hygiene, and grooming were all unremarkable.  Thought process was clear and goal-oriented.  There was no evidence of hallucinations, or delusional thinking.  The Veteran denied suicidal ideation.  The examiner noted that there was no significant treatment history since the last VA examination in 2013.  The examiner diagnosed PTSD, and assigned a GAF range of 60 to 65.  The examiner opined that the Veteran had occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  


Based upon VA medical records, outpatient therapy notes, and the VA examination reports, the Board finds that a 50 percent rating is more nearly approximated for the entire appeal period.  The Board finds that the preponderance of the evidence is against a finding of a higher rating during the appeal period, as the evidence does not show deficiencies in most areas.  The Veteran maintained a good relationship with his wife, and did not demonstrate deficiencies in judgment or thinking.  The record indicates the Veteran's inability to work was largely due to physical ailments, and not due solely to psychiatric symptoms.  Therefore, the Board finds that deficiencies in most areas due to psychiatric symptoms have not been shown.  The evidence also does not show total occupational and social impairment as the Veteran maintains a social relationship with his spouse.  Therefore, the Board finds that the preponderance of the evidence is against the assignment of any rating higher than 50 percent.

In making a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which are found to be persuasive or unpersuasive, and provide the reasons for the rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36 (1994); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Veteran is competent to report symptoms, such as irritability, sleep impairment, and social withdrawal, because that requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, the Board finds that the objective evidence does not demonstrate symptoms that more nearly approximate a higher rating under the General Rating Formula for Mental Disorders.  

Accordingly, the Board finds that the evidence supports the assignment of a 50 percent rating for PTSD during the appeal period.  The Board finds that the preponderance of the evidence is against the assignment of a rating greater than 50 percent for PTSD.  All reasonable doubt has been resolved in favor of the Veteran in assigning the rating.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2017).  


ORDER

Entitlement to a 50 percent rating, but not higher, for PTSD is granted.


REMAND
The Board finds that further evidentiary development is necessary before the Board can adjudicate the claim of entitlement to a TDIU.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the claim.

The Board remanded the claim for TDIU in June 2015for an opinion regarding whether the Veteran's service-connected conditions prevented him from obtaining or sustaining substantially gainful employment.  Specifically, the Board asked the examiner whether the Veteran was unable to secure or follow a substantially gainful occupation by reason of his service-connected disabilities, including PTSD with anxiety and depression, a left wrist disability, and a left median nerve disability, and if not, what type of employment would the Veteran be suited for and what accommodations would be required due to service-connected disability. 

However, a review of the development by the RO subsequent to the remand shows that no such opinion was obtained.  While the Board recognizes that the Veteran was provided several examinations regarding all of the service-connected disabilities, none of the examinations spoke to the opinion request regarding the combined effects of the service-connected disabilities.  The Board finds that individual examination reports separately stating that there was no functional loss due solely to the service-connected disability examined at that examination does not provide an adequate opinion regarding the Veteran's ability to obtain and sustain gainful employment due to service-connected disabilities.  An examination is required which speaks to the totality of the Veteran's disability picture considering the combined effect of all of the service-connected disabilities. 

Consequently, the Board cannot consider the development requested to be substantially accomplished, and the claim must be again remanded to complete the requests in the June 2015 Board remand.  Stegall v. West, 11 Vet. App. 268 (1998).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all pertinent VA medical records not yet associated with the appellate record, and associate them with the record.

2.  Schedule the Veteran for a VA examination with an appropriate medical doctor physician.  The examiner should describe the symptoms and effects of all of the service-connected disabilities on employment.  The examiner should opine as to whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, it is at least as likely as not (50 percent probability or greater) that the service-connected disabilities, either separately or in combination, make the Veteran unable to secure or follow a substantially gainful occupation consistent with his education and occupational experience.  If the Veteran is felt capable of work, the examiner should state what type of work and what accommodations would be necessary due to the service-connected disabilities.  The examiner should set forth the complete rationale for all opinions expressed and conclusions reached.

3.  Then, readjudicate the claim. If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response. Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


